Case: 16-16195   Date Filed: 09/07/2017   Page: 1 of 3


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16195
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:11-cr-20796-DLG-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

ANTON LEMAR DAMES,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 7, 2017)



Before JULIE CARNES, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 16-16195       Date Filed: 09/07/2017        Page: 2 of 3


       Anton Dames appeals the district court’s denial of his Federal Rule of

Criminal Procedure 41(g) motion for the return of two vehicles seized by the

Government. After review, 1 we vacate and remand for further proceedings.

       Under Federal Rule of Criminal Procedure 41(g), a person aggrieved by an

unlawful search and seizure of property or by the deprivation of property may

move for the property’s return. The person from whom the property was seized is

presumed to have a right to its return, and the Government must demonstrate that it

has a legitimate reason to retain the property. United States v. Potes Ramirez, 260
F.3d 1310, 1314 n.8 (11th Cir. 2001).

       The Government has advocated inconsistent positions throughout Dames’

criminal proceedings as to whether it forfeited the vehicles. During Dames’

sentencing hearing, the Government informed the district court that it had seized

one of the two vehicles in dispute, but not the other. In its response to Dames’

motion below and in its brief before this Court, however, the Government has

insisted that the United States did not seize either vehicle. Additionally, the

Federal Bureau of Investigation (FBI) Form FD-302 completed for the search of

Dames’ residence states that both vehicles were seized by the FBI. As such,

Dames has demonstrated that both vehicles were originally seized by the FBI.
       1
           We review a district court’s denial of a Federal Rule of Civil Procedure 41(g) motion
for return of property de novo. United States v. Potes Ramirez, 260 F.3d 1310, 1314 n.8 (11th
Cir. 2001). We also review a district court’s determination that it lacks jurisdiction to exercise
equitable jurisdiction de novo. See id.

                                                 2
              Case: 16-16195     Date Filed: 09/07/2017    Page: 3 of 3


Therefore, it appears the Government, at least at some point, had possession of the

vehicles and intended to forfeit them, and, consequently, the Government has not

met its burden of demonstrating that it has a legitimate reason to retain the

vehicles. See Potes Ramirez, 260 F.3d at 1314. Therefore, we vacate the district

court’s order and remand for further proceedings.

      VACATED AND REMANDED.




                                          3